Name: 78/141/EEC: Council Decision of 30 January 1978 replacing two members and one alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-02-15

 Avis juridique important|31978D014178/141/EEC: Council Decision of 30 January 1978 replacing two members and one alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 044 , 15/02/1978 P. 0014 - 0014****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 8 . COUNCIL DECISION OF 30 JANUARY 1978 REPLACING TWO MEMBERS AND ONE ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/141/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING 10 OCTOBER 1979 , THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATIONS OF MESSRS O ' NEILL , LEONARD AND BONNER , NOTIFIED TO THE COUNCIL ON 5 AND 6 DECEMBER 1977 , TWO SEATS AS MEMBERS AND ONE SEAT AS ALTERNATE MEMBER HAVE FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATIONS SUBMITTED BY THE IRISH GOVERNMENT IN A LETTER DATED 13 JANUARY 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MESSRS JOHN KEANE AND PATRICK HAYDEN ARE HEREBY APPOINTED MEMBERS AND MR PASCAL LEONARD ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS FOR THE PERIOD ENDING 10 OCTOBER 1979 . DONE AT BRUSSELS , 30 JANUARY 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER